In the United States Court of Federal Claims
                               FOR PUBLICATION

                                     No. 21-1272C
                                 (Filed: July 6, 2022)

                                       )
 MATTHEW L.Y. OKUDA,                   )
                                       )     Military Pay: Supplementation of the
                Plaintiff,             )     Administrative Record; Effect of Retroactive
                                       )     Promotions and Constructive Service on
           v.                          )     Officer Separation Board Eligibility
                                       )
 UNITED STATES,                        )
                                       )
                Defendant.             )
                                       )
William E. Cassara, Cassara Law Office, Evans, GA, for plaintiff. Elizabeth A.
Harvey, Cassara Law Office, Evans, GA, Of Counsel.

Joshua A. Mandlebaum, Trial Attorney, Commercial Litigation Branch,
Civil Division, U.S. Department of Justice, Washington DC, for defendant.
With him on the briefs were Brian M. Boynton, Principal Deputy Assistant
Attorney General, Patricia M. McCarthy, Director, Eric P. Bruskin, Assistant
Director, Commercial Litigation Branch, Civil Division, U.S. Department of Justice,
Washington DC. Frederick Rudesheim, Major, Judge Advocate General’s Corps
Litigation Attorney, U.S. Army Legal Services Agency, Fort Belvoir, VA,
Of Counsel.

                              OPINION AND ORDER

BONILLA, Judge.

       This military pay case arises from a series of retroactive promotions, the
consequent constructive service, and resulting eligibility for and selection by a
mandatory separation board. Pending before the Court are: plaintiff’s motion to
supplement the administrative record pursuant to Rule 52.1 of the Rules of the
United States Court of Federal Claims (RCFC); defendant’s motion to dismiss
plaintiff’s complaint for lack of subject matter jurisdiction under RCFC 12(b)(1) or,
in the alternative, failure to state a claim upon which relief can be granted under
RCFC 12(b)(6); and the parties’ cross-motions for judgment on the administrative
record pursuant to Rule 52. For the reasons set forth below, plaintiff’s motion to
supplement the administrative record is DENIED, defendant’s motion to dismiss
is DENIED, defendant’s motion for judgment on the administrative record is
GRANTED, and plaintiff’s cross-motion for judgment on the administrative record
is DENIED.

                                          BACKGROUND


I.        Military Service
       On October 27, 1994, plaintiff Matthew L.Y. Okuda enlisted in the Army
National Guard of New Mexico as a Private First Class (E3). AR 295–96, 414. 1
After 18 months of military service, on May 10, 1996, Mr. Okuda received an
appointment as a Reserve Commissioned Officer and began serving as a Second
Lieutenant (O-1) in the U.S. Army Reserve (USAR) under the Reserve Officer
Training Corps (ROTC) Early Commissioning Program. Id. at 252–53, 283; see id.
at 298–303. On August 19, 1996, Mr. Okuda was reassigned to the Army National
Guard, to serve with the Field Artillery Branch in Wahiawa, Hawaii. Id. at 304.

       Effective November 1, 1997, Mr. Okuda transferred to Honolulu, Hawaii,
to serve as a Military Police (MP) Platoon Leader pending his completion of
the MP Officer Basic Training Course. See id. at 311–12. In May 1998, after
successfully completing the course, Mr. Okuda began his service as an MP Platoon
Leader. Id. at 68, 256–57. Thereafter, from June 1, 1998 to July 16, 2001,
Mr. Okuda served as an MP Platoon Leader in the Army National Guard. Id.
at 72–73, 285–92. In the interim, effective December 4, 1998, Mr. Okuda was
promoted to First Lieutenant (O-2). Id. at 12. His promotion was confirmed on
February 9, 1999. Id. at 13, 273.

       On July 16, 2001, Mr. Okuda transferred from the Army National Guard to
the USAR and assigned to the 1101st Garrison Support Unit (GSU) in Honolulu,
Hawaii. Id. at 72–73, 107. The Table of Organization and Equipment (TOE) for the
1101st USAR GSU, Section II – Personnel: PM Section & Law Enforcement Platoon
(end date Oct. 2, 2001), authorized three commissioned officer positions–i.e., Provost
Marshal (O-4); Operations Officer (O-3); and MP Platoon Leader (O-2)–and
26 enlisted personal (E-3 through E-7). Id. at 135. Mr. Okuda’s Officer Evaluation
Report (OER), Department of the Army (DA) Form 67-9, for the rating period
July 16, 2001 to July 15, 2002, lists “Platoon Leader” as his “Principal Duty Title.”
Id. at 269. His OER for the next rating period (i.e., July 16, 2002 to February 9,
2003) 2 lists “Operations Officer” as Mr. Okuda’s “Principal Duty Title.” Id. at 278.

1“AR __” refers to the page(s) from the administrative record filed on November 1, 2021. ECF 15,
15-1–15-5.

2   As noted below, on February 12, 2003, Mr. Okuda was ordered to active duty. See id. at 41, 99.



                                                    2
The substantive evaluations in both OERs, however, nearly identically describe
Mr. Okuda’s military service and responsibilities as that of an MP Platoon Leader.
Compare id. at 269–70 with id. at 278–79.

      Mr. Okuda’s Personnel Qualification Record (PQR) (Commissioned Officer),
DA Form 2B (USAR), in contrast, reflects a position title of Operations Officer (O-3)
with an assignment date of July 16, 2001. Id. at 127–28. Similarly, Mr. Okuda’s
PQR, DA Form 2-1, Section VII (Current and Previous Assignments), lists July 17,
2001, as the effective date of Mr. Okuda’s service as “MP Operations Officer
(USAR-READY).” Id. at 132. Unlike the OERs—which are completed by a service
member’s command—the service members themselves either complete the PQR
forms or provide the substantive information included therein.

       In November 2002, while serving in the USAR, the Calendar Year (CY)
2002 Reserve Components Selection Board (RCSB) recommended Mr. Okuda for
promotion to Captain (O-3). See id. at 41, 99. However, before the results of the
CY 2002 RCSB were approved by the President on March 17, 2003, Mr. Okuda
was ordered to active duty effective February 12, 2003, where he entered as a First
Lieutenant (O-2). Id. Consequently, pursuant to Army Regulation 135-155 ¶ 4-1(c),
he was automatically removed from the Reserve Active Status List (RASL) and the
CY 2002 RCSB promotion list. Id. at 41, 99; see Army Reg. 135-155 ¶ 4-1(c) (2001)
(“An officer who is on a promotion list and is removed from the RASL before the
effective date of promotion will not be promoted.”).

II.   ABCMR Applications
       On May 31, 2004, Mr. Okuda submitted three applications to the Army Board
for Correction of Military Records (ABCMR or Board). AR 1–3. Mr. Okuda’s first
application requested that his First Lieutenant (O-2) date-of-rank be adjusted to
May 10, 1998 (from February 9, 1999), citing his two years “TIG” (time in grade) as
a Second Lieutenant (O-1) and his May 1998 completion of the MP Officer Basic
Course. Id. at 1. Mr. Okuda’s second application requested a Unit Vacancy
Promotion to the rank of Captain (O-3) for allegedly filling an Operations Officer
position starting in July 2001, while serving in the USAR. Id. at 2. His third
application requested promotion to the rank of Captain effective February 9, 2004,
citing the CY 2002 RCSB’s recommendation and the fact that he “surpassed both
active and reserve TIG.” Id. at 3.

       On February 1, 2005, the ABCMR granted partial relief. Id. at 39–44.
Specifically, the Board concluded that Mr. Okuda was entitled to a May 9, 1998
adjusted date-of-rank and effective date to First Lieutenant (O-2) as well as the
resulting constructive service back pay and allowances. Id. at 43–44. The ABCMR
otherwise denied Mr. Okuda’s applications for relief. Id. In addressing Mr. Okuda’s
requests for retroactive promotions to Captain (O-3), the Board explained:



                                          3
       [T]he applicant has submitted no evidence to show that it was the
       intent of his chain of command to submit his name for promotion to
       captain by a [Position Vacancy Board (PVB)] or promote him to captain
       in the position he was occupying. The applicant has not provided
       sufficient information to show that because the position he was
       assigned to was a captain’s position and since this was the only other
       position available that he was eligible for consideration and/or
       promotion to captain by a PVB.

Id. at 43. Addressing Mr. Okuda’s selection for promotion to Captain (O-3) by the
CY 2002 RCSB, the ABCMR confirmed that Mr. Okuda’s call to active duty prior
to the formal approval of his promotion rendered him ineligible for promotion to
Captain until he completed a year of active duty service and was duly selected
for promotion by an active duty Captain Promotion Board. Id. at 43–44. The
recommendation to correct Mr. Okuda’s First Lieutenant date-of-rank and effective
date was approved by the Deputy Assistant Secretary (Army Review Board) for
Manpower and Reserve Affairs on February 14, 2005. Id. at 45. Two days later,
on February 16, 2005, Mr. Okuda was considered and selected for promotion to
Captain by the Fiscal Year (FY) 2005 Captain Promotion Board, with an effective
date of March 1, 2005. Id. at 49, 126.

        On October 13, 2006, Mr. Okuda submitted a fourth ABCMR application
“request[ing] a date of rank adjustment to May 2003 for [his] current rank of
Captain.” Id. at 47. In support of his application, Mr. Okuda explained that
the recent adjustment to his First Lieutenant date-of-rank (i.e., May 9, 1998) made
him eligible for retroactive consideration by the CY 2001 RCSB and, if selected,
would have entitled him to enter upon active duty in February 2003 as a Captain
(O-3). 3 Id. The CY 2001 RCSB, which convened from November 13 to December 14,
2001, considered for “in the zone” promotion to Captain all First Lieutenants with
a date-of-rank between May 17, 1997, and May 31, 1998. Id. on 1157, 1159.
       During the Board’s review, the ABCMR discovered that its previous
recommendation to correct Mr. Okuda’s First Lieutenant date-of-rank to May 9,
1998, was never implemented despite being approved on February 14, 2005. Id.
at 99. On April 5, 2007, the ABCMR again granted partial relief. Id. at 110–19.
Specifically, the Board reiterated its prior recommendation that Mr. Okuda’s
First Lieutenant date-of-rank be adjusted to May 9, 1998. Id. at 116–17. The
Board further recommended that the U.S. Army Human Resources Command
(HRC), consider the corrected date-of-rank in reviewing Mr. Okuda’s military
personnel records to determine whether Mr. Okuda was entitled to an adjustment

3The requested May 2003 date-of rank reflected Mr. Okuda’s five-years-in-grade as a
First Lieutenant.



                                                4
of his Captain date-of-rank and effective date. Id. at 118. The ABCMR otherwise
denied relief. Id. On April 18, 2007, Gerard W. Schwartz, Acting Director, ABCMR,
approved the ABCMR’s recommendations. Id. 120.
       On May 3, 2007, the HRC amended Mr. Okuda’s First Lieutenant date-of-
rank to May 9, 1998 (from February 9, 1999). Id. at 125. The HRC then considered
whether the correction impacted Mr. Okuda’s Captain date-of-rank (i.e., March 1,
2005). Id. at 126. In a memorandum dated May 4, 2007, Major Thomas C. Ritchie,
Chief, Promotions Branch, concluded that Mr. Okuda was ineligible to be considered
by the FY 2004 Captain Promotion Board because he had not yet served on active
duty for one year as of the date that board convened. Id. Major Ritchie further
explained that although Mr. Okuda’s corrected First Lieutenant date-of-rank would
have given him an earlier sequence number (i.e., date-of-rank seniority) for the
FY 2005 Captain Promotion Board, it would not have made him eligible to be
considered by the FY 2004 Captain Promotion Board or otherwise entitle him to an
earlier date-of-rank. Id.

      On July 17, 2007, Mr. Okuda submitted a fifth application to the ABCMR
“request[ing] . . . reconsideration for a Date of Rank adjustment to Captain.” Id.
at 123. In support of his request for reconsideration, Mr. Okuda repeated his claim
that his corrected First Lieutenant date-of-rank entitled him to be retroactively
considered for promotion to Captain by the CY 2001 RCSB and, if selected, he would
have entered upon active duty in February 2003 as a Captain. Id. In support of his
claim that the FY 2001 RCSB would have selected him for promotion, Mr. Okuda
attached to his application a June 4, 2007 memorandum purportedly signed “for”
Mr. Okuda’s (then-current) Commanding Officer, Colonel Randy A. Hart. 4 Id. at
124. The memorandum asserts that Mr. Okuda’s July 16, 2001 to July 15, 2002
OER “incorrect[ly]” lists Mr. Okuda’s duty position title as “Platoon Leader” instead
of “Operations Officer,” and that Mr. Okuda in fact served in the higher level
(Captain (O-3)) position. Id. (referencing id. at 269–70). Upon this premise, the
memorandum declares that Mr. Okuda would have been promoted to Captain by
the CY 2001 RCSB Promotion Board. Id. at 124.

       Among the questions raised by the June 4, 2007 memorandum is the
representation that “A copy of the corrected evaluation report is attached and this
has been resubmitted to HRC . . . on 4 June 2007.” Id. (emphasis added). No such
corrected OER is included in the 1,168-page administrative record filed in this case
and the United States represents to the Court: “The Army has not located a copy of
the alleged ‘corrected evaluation report.’” See generally ECF 15 & 15-1–15-5
(administrative record); see ECF 16 at 18 n.7 (government representation).


44Colonel Hart does not appear on Mr. Okuda’s OERs during the relevant rating periods (i.e., July 16,
2001 to July 15, 2002, July 16, 2002 to February 9, 2003). See id. at 269–70, 278–79.



                                                 5
      The ABCMR made a similar observation:

      Although you indicated that your Officer Evaluation Report (OER)
      for the period 16 July 2001 – 15 July 2002 was corrected to show your
      duty position of “Operations Officer,” you failed to provide a copy of the
      corrected OER and one could not be obtained through the interactive
      Personnel Electronic Records Management System (iPerms) website
      for review.

AR 166. The United States further represents: “We also do not know who signed
this June 4, 2007 memorandum, or whether that person would have authority
to ‘correct’ the OER signed by rater Lt. Col. Stephen Mortimer and senior rater
Col. James Nishimoto on August 2, 2002.” ECF 16 at 18 n.7 (citing AR 269).
Despite the Court’s inquiries, the June 29, 2022 status conference and the parties’
representations left these discrepancies unresolved.

       On December 6, 2007, the ABCMR returned Mr. Okuda’s request for
reconsideration without action, explaining that he “did not provide new evidence
and/or argument with this request.” AR 166–67. As quoted above, the ABCMR
noted that Mr. Okuda failed to provide a copy of the purported corrected OER
referenced in the June 4, 2007 memorandum, and that the Board could not locate
a copy in iPerms. Id. at 166. The ABCMR further explained that, in any event,
“simply changing the duty position on the OER[] would not necessar[ily] . . .
indicat[e] that you held a captain position without the narrative entries to support
your contentions.” Id. To this end, the Board highlighted the rating official’s
narrative included in Mr. Okuda’s July 16, 2001 to July 15, 2002 OER. Id.; see id.
at 269 (repeated references to Mr. Okuda’s performance as a “Platoon Leader” and
“his platoon” by his rater and senior rater).

       Thereafter, on September 23, 2008, a Special Selection Board (SSB) convened
to consider whether Mr. Okuda would have been selected for promotion to Captain
(O-3) by the CY 2001 RCSB in light of his corrected First Lieutenant date-of-rank.
See id. at 1141. The SSB recommended Mr. Okuda for promotion and, accordingly,
Mr. Okuda was notified on February 19, 2009, that his Captain date-of-rank
would be adjusted from March 1, 2005, to May 8, 2003. Id. HRC further advised
Mr. Okuda: “If you are in a higher grade position and meet all qualifications you
can receive an earlier date of rank but not earlier than the Secretary of Defense
approval date of the criteria year recommended under 1 March 2002.” Id.
(emphasis in original). Inexplicably, the HRC then amended Mr. Okuda’s Captain




                                          6
date-of-rank and effective date from March 1, 2005, to March 1, 2003. 5 Id. at 1142.
Following the two-year adjustment to his Captain date-of-rank, on August 18, 2010,
Mr. Okuda was retroactively promoted to Major (O-4), with a date-of-rank and
effective date of September 2, 2009. Id. at 1144.

       On April 9, 2013, Mr. Okuda requested that HRC again adjust his Captain
date-of-rank, this time from March 1, 2003, to March 1, 2002. Id. at 1115–17. In
support of his request for the additional year of constructive service, Mr. Okuda
again asserted that he filled a Captain (O-3) position (i.e., Operations Officer)–as
opposed to a First Lieutenant (O-2) position (i.e., Platoon Leader)–starting on
July 16, 2001. Id. at 1116. Ignoring the references to Platoon Leader in his July 16,
2001 to July 15, 2002 OER—and making no mention of his previously claimed
corrected OER for this rating period—Mr. Okuda instead cited his DA Form 2B and
DA Form 2-1, which list his position as “Operations Officer” with an assignment
date of July 16, 2001, and an effective date of July 17, 2001, respectively. Id. at
1116-17, 127–28, 132.

        On June 17, 2013, after researching Mr. Okuda’s military personnel files,
see id. at 1118–19, John K. Dahlhauser, HRC Officer Promotions Branch, denied
Mr. Okuda’s request for an additional year of constructive service as a Captain. Id.
at 1146. In denying Mr. Okuda’s request, Mr. Dahlhauser cited: the untimeliness
of Mr. Okuda’s request (i.e., four-year-old request when the allotted time to respond
to a notice of promotion consideration is generally 90 days but in no event longer
than a year); the inability to determine whether Mr. Okuda in fact served in an
Operations Officer role and, even if so, whether he was the sole occupant of that
position; and the ABCMR’s December 6, 2007 conclusion that the Board could not
verify that Mr. Okuda actually served as an Operations Officer during the relevant
period. Id.

III.   Officer Separation Board
       On December 6, 2013, the Army announced the convening of FY 2014
Officer Separation Boards (OSB) and (Enhanced) Selective Early Retirement
Boards (E-SERB) for the rank of Major. Id. at 1147–52. Relevant here, eligible
officers included Majors with a date-of-rank between and including October 2, 2008
and April 29, 2013, and




5 There is nothing in the administrative record explaining, and the United States represented that it
is unaware of, the reason for the additional two-month adjustment from May 8, 2003, to March 1,
2003. Compare AR 1141 (notice new Captain date-of-rank will be May 8, 2003) with id. at 1142
(amended Captain date-of-rank is March 1, 2003); see EFC 16 at 19 n.10 (government
representation).



                                                  7
      who have served at least one year active duty in the grade currently
      held as of the convene date of their Board, and who will have less
      than 18 years of active federal service as of the convene date of
      their Board . . . if they are not on a list of officers recommended for
      promotion to the next higher grade.

Id. at 1147 (alternation to capitalization). Mr. Okuda’s August 18, 2010 promotion
to Major with a retroactive date-of-rank of September 2, 2009, made him eligible for
the FY 2014 Major OSB and a member of Year Group (YG) 2000. Compare id. at
1144 with id. at 1147–48. The FY 2014 Major OSB, which convened from April 22
to May 14, 2014, selected Mr. Okuda for involuntary separation. Id. at 460, 1148.
Effective May 1, 2015, Mr. Okuda was Honorably discharged from the Army. Id. at
435–36, 461–62.

IV.   Current Claims

       Mr. Okuda challenges the decisions of the ABCMR and HRC not to award
him a further adjusted Captain date-of-rank and effective date retroactive to
March 1, 2002 (instead of March 1, 2003). Upon this premise, Mr. Okuda claims
that a March 1, 2002 Captain date-of-rank would have made him eligible for
consideration for promotion to Major by the FY 2007 Major Promotion Board. If
selected for promotion, the hypothetical argument commences, Mr. Okuda would
have a February 1, 2008 Major date-of-rank (instead of September 2, 2009). The
February 1, 2008 Major date-of-rank, the argument concludes, would have rendered
Mr. Okuda ineligible to be considered for involuntary separation by the FY 2014
Major OSB since the eligibility window began on October 2, 2008. Mr. Okuda
proffers two supplements to the administrative record in support of his assertions.

       In addition to invalidating the ABCMR and HRC decisions not to further
adjust his Captain date-of-rank and effective date retroactive to March 1, 2002,
Mr. Okuda seeks an order of this Court directing the Army to: correct Mr. Okuda’s
Captain date-of-rank and effective date retroactive to March 1, 2002; and convene
an SSB to consider whether Mr. Okuda should have been promoted to Major by the
FY 2007 Major Promotion Board and, if selected, adjust his Major date-of-rank and
effective date retroactive to February 1, 2008. If the SSB convened recommends
Mr. Okuda for promotion to Major, and his Major date-of-rank and effective date
are consequently adjusted to February 1, 2008, Mr. Okuda further seeks an order
of this Court directing the Army to deem Mr. Okuda to have been ineligible to be
considered for involuntary separation by the FY 2014 Major OSB. Whatever the
ultimate findings on remand, Mr. Okuda seeks constructive service and consequent
back pay and allowances for any further adjustments to his dates-of-rank and
effective dates, potential reinstatement, and attorney’s fees and costs. ECF 28
at 23–24; see also ECF 1 at 9 (complaint sought additional relief in the form of
additional retroactive promotions).



                                          8
                                         DISCUSSION

    I.        Motion to Supplement the Administrative Record

        To support his claim that he filled a Captain (O-3) position (i.e., Operations
Officer)–as opposed to a First Lieutenant (O-2) position (i.e., Platoon Leader)–
starting on or about July 16, 2001, Mr. Okuda proffers the following supplemental
evidence: Request for Reserve Component Assignment or Attachment, DA Form
4651-R (June 19, 2001); and a Freedom of Information Act (FOIA) request (undated)
submitted by Mr. Okuda and the HRC’s response (Aug. 4, 2017). 6 ECF 25-1; ECF
25-2. 7 During the pendency of Mr. Okuda’s ABCMR applications and HRC request,
Mr. Okuda did not provide the ABCMR with the DA Form 4651-R and HRC’s FOIA
response did not exist. 8 Accordingly, Mr. Okuda’s motion is properly captioned and
considered a motion to supplement—as opposed to complete—the administrative
record. See Smith v. United States, 114 Fed. Cl. 691, 695–97 (2014) (discussing
differences between supplementing and completing the administrative record and
the respective legal standard).

         A.     Legal Standard
       The Supreme Court has long held that “the focal point for judicial review
should be the administrative record already in existence, not some new record
made initially in the reviewing court.” Camp v. Pitts, 411 U.S. 138, 142 (1973).
Consequently, “the parties’ ability to supplement the administrative record is
limited.” Axiom Res. Mgmt., Inc. v. United States, 564 F.3d 1374, 1379 (Fed. Cir.
2009). More specifically, “supplementation of the record should be limited to cases
in which ‘the omission of extra-record evidence precludes effective judicial review.’”
Id. at 1380 (quoting Murakami v. United States, 46 Fed. Cl. 731, 735 (2000), aff’d,
398 F.3d 1342 (Fed. Cir. 2005)). “The purpose of limiting review to the record
actually before the agency is to guard against courts using new evidence to ‘convert

6 Notably, the alleged “corrected” OER—which purports to directly address the core issue presented
in this case—is not among the documents proffered by Mr. Okuda in support of his motion to
supplement the administrative record.

7Mr. Okuda initially filed his response to the government’s dispositive motion and, concomitantly,
sought leave of the Court to supplement the administrative record with the above-referenced
documents attached as an appendix. See ECF 25. Mr. Okuda was then granted leave to file an
amended/corrected brief to include a cross-motion for judgment upon the administrative record.
See ECF 26–27. In filing his amended brief, although clearly continuing to seek leave of the Court to
supplement the administrative record, Mr. Okuda did not reattach the above-referenced documents.
See ECF 28. For clarity, in deciding the motion to supplement, the Court considered Mr. Okuda’s
amended brief (ECF 28) and original appendix (ECF 25-1 and 25-2).

8Although undated, the Court assumes Mr. Okuda’s FOIA request was drafted and submitted to
the HRC relatively close in time to the HRC’s August 4, 2017 response or, at minimum, after his
ABCMR and HRC proceedings concluded.



                                                 9
the “arbitrary and capricious” standard into effectively de novo review.’” Id.
(citation omitted). This legal standard applies to judicial review of decisions made
by military corrections boards. Walls v. United States, 582 F.3d 1358, 1367–68
(Fed. Cir. 2009).

        “In military pay cases before this court, an alternative to supplementation
of the administrative record is to remand the case to the corrections board whose
decision is being reviewed, so that the board may render a decision on a complete
record.” Miller v. United States, 119 Fed. Cl. 717, 727 (2015) (citing cases). Indeed,
a court may, only in exceedingly rare circumstances, consider in the first instance
evidence not presented to the corrections board; such evidence may be new or newly
discovered or material the military pay claimant failed or elected not to submit
as part of their application for administrative relief. See Walls, 582 F.3d at 1367
(“If the record is inadequate, ‘[t]he reviewing court is not generally empowered to
conduct a de novo inquiry into the matter being reviewed and to reach its own
conclusions based on such an inquiry,’ and instead ‘the proper course, except in
rare circumstances, is to remand to the agency for additional investigation or
explanation.’”) (quoting Florida Power & Light Co. v. Lorion, 470 U.S. 729, 744
(1985)); see also Barnick v. United States, 591 F.3d 1372, 1382 (Fed. Cir. 2010)
(“[W]here evidence could have been submitted to a corrections board and was not,
the evidence is properly excluded by the Court of Federal Claims.”) (citing Walls,
582 F.3d at 1358)). A notable exception to the general rule—not applicable here—is
“where bad faith or bias is alleged to have tainted the proceedings under review.”
Miller, 119 Fed. Cl. at 727.

       In any event, to merit judicial consideration of supplemental material or a
remand to the military corrections board for further administrative proceedings,
the proffered supplement to the administrative record must be probative. Miller,
119 Fed. Cl. at 727. “Probative evidence” is defined as “[e]vidence that tends to
prove or disprove a point in issue.” Probative Evidence, BLACK’S LAW DICTIONARY
(11th ed. 2019). For the reasons set forth below, the Court finds that the tendered
documents lack probative value and that their omission does not preclude effective
judicial review or otherwise warrant a remand.

       B.      Proffered Supplemental Evidence
               1.      DA Form 4651-R 9

      The proffered DA Form 4651-R dated June 19, 2001—titled “Request for
Reserve Component Assignment or Attachment”—predates Mr. Okuda’s July 16,


9 During the June 29, 2022 status conference, the government represented to the Court that, similar
to the alleged corrected OER, the United States has not been able to independently verify the
existence or accuracy of the proffered DA Form 4651-R.



                                                10
2001 transfer from the Army National Guard to the USAR. Compare ECF 25-1
(emphasis added) with AR 72–73, 107. Consequently, the document speaks to
future expectations rather than actual performance. Nevertheless, consistent
with Mr. Okuda’s July 16, 2001 to July 15, 2002 OER, the DA Form 4651-R lists
Mr. Okuda’s “Grade” as “O[-]2” (Box 3d) and “MP PLATOON LDR” as his
“Position Title” (Box 5g). Compare ECF 25-1 with AR 269–70.

       Mr. Okuda instead relies upon the information listed in Box 5d (“TOE/TD”),
Box 5e (“PARA”), 5f (“Line”), and 5i (“Grade Authorized”). Boxes 5d–5f and Box 5i
are cross-references to the above-cited Table of Organization and Equipment (TOE)
and the information listed, more specifically, refers to the Operations Officer (O-3)
position authorized within the 1101st USAR GSU, PM Section. Compare ECF 25-1
with AR 135. At best, the DA Form 4651-R contains an inconsistency between the
Position Title (i.e., Platoon Leader (O-2)) and the Grade Authorized (as handwritten
therein, O-3). 10 This identical issue was presented to the ABCMR and the HRC
in Mr. Okuda’s OERs for the rating periods July 16, 2001 to July 15, 2002, and
July 16, 2002 to February 9, 2003, and his DA Form 2B and DA Form 2-1. Compare
AR 269–79, 278–79 (OERs) with id. at 127–28, 132 (DA Forms). The Board and the
HRC credited the detailed descriptions authored by Mr. Okuda’s rater and senior
rater in his OERs and determined that Mr. Okuda had not demonstrated that he,
in fact, filled the higher-level position of Operations Officer (O-3) or, even if he did,
he did not do so alone. The Court finds that the proffered DA Form 4651-R is
cumulative rather than probative and, thus, its omission does not frustrate judicial
review or warrant a remand for consideration by the ABCMR.

               2.      FOIA Request and Response

       The HRC’s August 4, 2017 response to Mr. Okuda’s undated FOIA request
is similarly unavailing. In his FOIA request, Mr. Okuda requested information
about another service member and, more specifically, their assignment to and
position within the 1101st USAR GSU between July 16, 2001 through February 11,
2003. See ECF 25-2 at 1. The HRC’s response simply confirms that the identified
service member “was assigned to the 1101st [USAR] GSU from 16 July 2001 thru
11 February 2003.” Id. at 2. The sole reference to the identified service member’s
position in the FOIA response is in purportedly restating Mr. Okuda’s FOIA
request: “This is in response to your [FOIA] request for documents specifying that
[identified service member] was assigned as the MP Platoon Leader in the 1101st
[USAR GSU] from 16 July 2001 thru February 2003.” Id. Notably, Mr. Okuda’s


10The Court finds the handwritten “O-3” in Box 5i (Grade Authorized) puzzling; it is the only
handwritten datapoint in the proffered document (other than dates accompanying signatures) and
does not appear to match any signatory’s date. And as noted above, the United States represented
to the Court that this document does not currently exist in its official records. During the June 29,
2022 status conference, although theories were proffered, no firm conclusion was reached.



                                                  11
FOIA request does not specify what position he understands that the identified
service member held during the relevant period, suggesting that the HRC was
confirming that they served in the referenced position of MP Platoon Leader in
addition to their dates of service. Compare id. at 1 with id. at 2.

       Putting aside the ambiguity in the HRC’s response regarding the identified
service member’s position, the proffered documents do not evidence Mr. Okuda
(alone) occupied a Captain’s position when assigned to the 1101st USAR GSU
beginning on or about July 16, 2001. At most, the FOIA correspondence suggests
that another service member may have served as an MP Platoon Leader in the
1101st USAR GSU at some point between July 16, 2001 and February 12, 2003.
Based upon that supposition, Mr. Okuda avers that the identified service member
served as the sole MP Platoon Leader (O-2), 11 leaving only the Operations Officer
(O-3) position for Mr. Okuda to fill and, further, that Mr. Okuda served as the sole
occupant of the Operations Officer position.

       As noted supra, the TOE for the 1101st USAR GSU lends some support for
Mr. Okuda’s contention that there were only three authorized commissioned officer
positions—i.e., Provost Marshal (O-4), Operations Officer (O-3), and MP Platoon
Leader (O-2)—and 26 authorized enlisted personnel positions available within the
PM Section and Law Enforcement Platoon. AR 135. If that was the case, and
another service member occupied the MP Platoon Leader position, presumably the
Operations Officer would be the only position available for Mr. Okuda to fill given
his relative grade. That said, nothing in the record evidences that the TOE was
strictly enforced, remained in effect beyond the “end date” of October 2, 2001, and
that the positions authorized aligned with the reality of the personnel and their
roles in the field. Indeed, as noted above, in detailing Mr. Okuda’s role and
responsibilities, his rater and senior rater characterized his position as that of
a “Platoon Leader” at all times relevant hereto, regardless of whether Mr. Okuda’s
“Principal Duty Title” was listed as a “Platoon Leader” (July 16, 2001 to July 15,
2002 OER) or “Operations Officer” (July 16, 2002 to February 9, 2003 OER). Id. at
269, 278.

       Nor is there any evidence in the record that the purportedly singular
Operations Officer (O-3) position was nominally vacant and being filled solely by
Mr. Okuda. Any claimed strict adherence to the TOE in the field is belied by the
HRC’s denial of Mr. Okuda’s requests for administrative relief, wherein the HRC
explained that it was unable to determine whether Mr. Okuda in fact served in an
Operations Officer position and, even if so, whether he was the sole occupant of that
position. Id. at 1146. For these reasons, the Court finds that the omission of the

11Neither the proffered FOIA correspondence nor the administrative record documents the identified
service member’s grade or even whether they were a commissioned officer, noncommissioned officer,
or enlisted personnel.



                                               12
FOIA exchange from the administrative record does not frustrate judicial review or
merit a remand to the ABCMR for further consideration. 12

     II.        Cross-Motions for Judgment on the Administrative Record

       The sole remaining issue properly before the Court is whether the ABCMR’s
and the HRC’s conclusions that Mr. Okuda failed to demonstrate that he served in
a higher-grade position (i.e., Operations Officer (O-3)) starting on or about July 16,
2001—a condition precedent to further adjusting his Captain date-of-rank and
effective date retroactive to March 1, 2002 (instead of March 1, 2003)—were
arbitrary, capricious, contrary to law, or unsupported by substantial evidence. See
Prestonback v. United States, 965 F.3d 1363, 1368 (Fed. Cir. 2020) (courts will not
disturb decisions of military correction boards unless they are arbitrary, capricious,
contrary to law, or unsupported by substantial evidence). Indeed, the balance of
Mr. Okuda’s claims for relief would require such a finding and a consequent remand
to the ABCMR under to RCFC 52.2(a) for further proceedings. As discussed below,
substantial evidence supports the ABCMR’s and HRC’s findings, and nothing in the
record warrants disturbing them. 13

           A.     ABCMR Decisions
       The ABCMR examined Mr. Okuda’s claims that he served in a higher-grade
position (i.e., Operations Officer (O-3)) starting on or about July 16, 2001 in
connection with his second, fourth, and fifth applications for administrative relief.
See AR 39–45 (February 1, 2005 ABCMR decision); id. 110–20 (April 5, 2007
ABCMR decision); id. 166-67 (December 6, 2007 ABCMR decision). In each
instance, the Board determined that Mr. Okuda failed to demonstrate that he
served as the sole Operations Officer (O-3) for the 1101st USAR GSU starting on or
about July 16, 2001, to merit a further backdating of his Captain date-of-rank and



12 Mr. Okuda further asserts that the administrative record should be supplemented because the
ABCMR and HRC failed to “contact the command to determine what records existed concerning
Plaintiff’s position and the position of other officers assigned to the unit” and that “[t]he omission
of these documents precludes effective judicial review of the agencies’ decisions.” ECF 28 at 2–3.
Put simply, “[t]he ABCMR will decide cases on the evidence of record. It is not an investigative
body.” 32 C.F.R. § 581.3(c)(2)(iii); cf. Pedden v. United States, 145 Fed. Cl. 785, 800-01 (2019) (Board
for Correction of Naval Records (BCNR) is not required to find facts or investigate when considering
applications). In seeking administrative relief, Mr. Okuda was responsible for presenting the
ABCMR with all pertinent records supporting his position.

13 Because the Court does not reach Mr. Okuda’s additional claims for relief, summarized supra,
conditioned upon an initial finding of ABCMR and HRC error, the Court need not address the
myriad claims that defendant maintains are either beyond the Court’s jurisdiction or otherwise
nonjusticiable. Consequently, the government’s motion to dismiss under RCFC 12(b)(1) and 12(b)(6)
is summarily denied.



                                                  13
effective date. There is no basis upon the administrative record to overturn these
findings.

       In the ABCMR’s February 1, 2005 decision, quoted supra, the Board
cited Mr. Okuda’s failure to submit any evidence documenting or otherwise
demonstrating that his chain of command intended to promote him to Captain
either to fill an existing vacancy or in his then-current position during the relevant
reporting periods. Id. at 43. The Board further explained that Mr. Okuda did not
submit sufficient information evidencing that he was, in fact, serving in a Captain’s
position and that the higher-level position was the only one available. Id. After
reviewing relevant personnel records, including Mr. Okuda’s OERs for the July 16,
2001 to February 9, 2003 rating periods, 14 the ABCMR concluded that Mr. Okuda
failed to show that he occupied a Captain’s position. Id. at 40, 43.

       On April 5, 2007, addressing Mr. Okuda’s fourth application, the ABCMR
found that the evidence in the record failed to support Mr. Okuda’s claim that he
served in a higher-grade position (i.e., Captain) while in the Reserve. See generally
id. at 117. In support of its assessment, the Board credited the contemporaneous
and detailed narratives included in Mr. Okuda’s OERs for the relevant rating
periods. Id. at 113–14, 117 (referencing id. at 269–70, 278–79). The OER for the
July 16, 2001 to July 15, 2002 rating period lists “Platoon Leader” as Mr. Okuda’s
“Principal Duty Title.” The OER for the July 16, 2002 to February 9, 2003 rating
period, in turn, lists “Operations Officer” as Mr. Okuda’s “Principal Duty Title.”
As emphasized by the Board, despite the different positions listed, the detailed
narratives prepared by Mr. Okuda’s rater (and senior rater) that describe
Mr. Okuda’s duties and responsibilities are substantively identical: both OERs
(spanning 19 months) describe Mr. Okuda’s military service and responsibilities as
that of an MP Platoon Leader 15—a position typically occupied by a First Lieutenant
consistent with Mr. Okuda’s grade at the time. Id. at 114, 117. Based upon these
findings, the ABCMR concluded that Mr. Okuda was “not entitled to have his
records reviewed by a promotion reconsideration board for CPT.” Id. at 117.

14The ABCMR also considered Mr. Okuda’s appointment orders, reassignment orders, Service
School Academic Evaluation Report and OBC completion certificate, Captain RCSB information,
active duty orders, officer record brief, and a letter to the Secretary to the Army. Id. at 40.

15See, e.g., AR 269 (“Primary responsibility is to lead an MP Platoon . . . ”); id. at 270 (“As GSU MP
Platoon Leader he is quick to take the lead . . .”; “He has played an instrumental role as senior
platoon trainer by ensuring that all members of his platoon are properly trained . . . ”; “He has been
successful in developing the MP platoon NCO’s [sic] as leaders . . . ”; “. . . taskings assigned to his
platoon . . .”; “. . . [he] demonstrates effective administrative knowledge and skills when dealing with
a variety of platoon administrative functions . . .”); id. at 278 (“Primary responsibility is to lead an
MP Platoon . . .”); id. at 279 (“1LT Okuda consistently demonstrates a high degree of military and
professional excellence in his position as MP platoon leader.”; “As a result of his leadership his
platoon provides ready and trained MP personnel . . . ”; “In addition to his platoon’s Garrison
augmentation duties . . . ”; “. . . his current military assignment as a MP platoon leader.”).



                                                  14
        The ABCMR also considered Mr. Okuda’s seemingly inconsistent PQRs
(i.e., DA Form 2B, DA Form 2-1), listing his position title as MP Operations Officer
and reflecting an assignment date and effective date, respectively, of July 16 and
July 17, 2001. Id. at 114 (referencing id. at 127–28, 132). Although the Board did
not directly address the discrepancy between the OERs and PQRs, the Board’s
assessment of Mr. Okuda’s two OERs is telling. As noted above Mr. Okuda’s
July 16, 2001 to July 15, 2002 OER and his July 16, 2002 to February 9, 2003 OER
list different Principle Duty Titles, and the second OER lists the same Principle
Duty Title as Mr. Okuda’s PQRs. In crediting and equating the detailed narratives
contemporaneously supplied by Mr. Okuda’s rater and senior rater within the
OERs, the Board adopted the substantive assessments over contrary position titles.
Moreover, as noted supra, service members themselves complete (and update) their
own PQRs or supply the information therein. This renders the accuracy of the
PQRs inherently questionable; and, in this matter, the credibility of the information
therein is further undermined in view of the other documents proffered by
Mr. Okuda.

       In denying Mr. Okuda’s request for reconsideration on December 6, 2007,
the ABCMR more pointedly addressed the disparity between the OER narrative
and duty title, explaining: “simply changing the duty position on the OER[] would
not necessary[ily] be indicative that you held a captain position without the
narrative entries to support your contentions.” Id. at 166. To this end, the Board
noted Mr. Okuda’s failure to append, despite his representation, the alleged
corrected July 16, 2001 to July 15, 2002 OER. Id.

       For these reasons, the Court finds that the ABCMR’s conclusions are
supported by substantial evidence and are not arbitrary, capricious, or contrary to
law. In reviewing and weighing the available evidence, the ABCMR determined
Mr. Okuda failed to submit sufficient credible evidence that he served in a
higher-grade position (i.e., Operations Officer (O-3)) during the relevant rating
period to warrant consideration for an earlier Captain date-of-rank and effective
date. The existence of seemingly inconsistent references in Mr. Okuda’s PQRs does
not support a different conclusion. It is not the function of this Court to reweigh the
evidence presented to the ABCMR. Heisig v. United States, 719 F.2d 1153, 1157
(Fed. Cir. 1983); see Consolo v. Fed. Mar. Comm’n, 383 U.S. 607, 619-20 (1966)
(“[T]he possibility of drawing two inconsistent conclusions from the evidence does
not prevent an administrative agency’s finding from being supported by substantial
evidence.”).

      B.     HRC Decision
       On April 9, 2013, after the HRC amended Mr. Okuda’s Captain date-of-rank
and effective date to March 1, 2003 (from March 1, 2005) consistent with the
ABCMR’s recommendation, Mr. Okuda requested an additional year of constructive
service (i.e., Captain date-of-rank and effective date of March 1, 2002). Id. at 1115–


                                          15
17. In support of his request, Mr. Okuda continued to press his contention that he
was assigned to a higher-grade position in July 2001 (i.e., Operations Officer (O-3)).
Id. After reviewing Mr. Okuda’s PQRs, the HRC initially explained to Mr. Okuda:
“your PQR does show that you’re [sic] duty position was a CPT, but it does not show
if you were the sole occupant of that position . . . . I cannot just promote you
because you have a PQR.” Id. at 1118. After further research, the HRC more
formally denied Mr. Okuda’s request. See id. at 1146. Noting the untimeliness of
Mr. Okuda’s request for administrative relief, the HRC nonetheless addressed
the merits, stating: “There is no way to ascertain your duty position and sole
occupancy of that position without the Unit Manning Report (UMR).” 16 Id. at 1146.
Then, citing the ABCMR’s April 5, 2007 decision, the HRC further explained:
“ABCMR . . . could not verify your position of ‘Operations Officer’ based on your
previous submission of an OER/PQR.” Id.

        The Court finds that the HRC’s decision was supported by substantial
evidence and was not arbitrary, capricious, or contrary to law. Like the ABCMR,
in weighing evidence in the record, the HRC looked to and credited the
contemporaneous, substantive assessments of Mr. Okuda’s actual performance
(i.e., OERs) over generic duty titles and numeric codes (i.e., PQRs) in assessing
whether Mr. Okuda in fact served in a higher-grade position while in the Reserve.
The ABCMR and the HRC thoughtfully considered Mr. Okuda’s formal applications
and additional requests for administrative relief and based their decisions—
whether granting or denying relief—upon the weight and credibility of the evidence
presented. The Court finds no reason to disturb the decisions of the ABCMR and
the HRC concluding that Mr. Okuda failed to demonstrate that he served in a
higher-grade position (Operations Officer (O-3)) position while in USAR.

                                       CONCLUSION

       For the foregoing reasons, plaintiff’s motion to supplement the administrative
record is DENIED, defendant’s motion to dismiss is DENIED, defendant’s motion
for judgment on the administrative record is GRANTED, and plaintiff’s
cross-motion for judgment on the administrative record is DENIED. The Clerk is
directed to ENTER judgment accordingly.




 During the June 29, 2022 status conference, the United States represented to the Court that
16

UMRs are maintained for a period of approximately two years and that, consequently, the relevant
UMR for the 1101st USAR GRU likely was not available in June 2013 for consideration by the HRC.



                                               16
IT IS SO ORDERED.




                         ___________________
                         Armando O. Bonilla
                         Judge




                    17